Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7, drawn to a roll of film comprising a multilayer birefringent reflective polarizer, and a method of assembling a display comprising a step of providing the roll of film.
Group II, claims 8-14, drawn to a method of processing a polymeric web comprising steps in which a multilayer birefringent reflective polarizer is formed. 
Claims 9 and 12 improperly depend on claim 5 which is not a method claim, and hence are treated as having been intended to depend on claim 8 which is a method claim and contains an antecedent basis for the tentering step that is further described in claims 9 and 12.
Claims 10-11 depend on claim 6 which lacks an antecedent basis for the limitation of “the limiting crossweb relaxation”, and hence are treated as having been intended to depend on claim 9 which contains said antecedent basis.
Claims 13-14 depend on claim 9 which does not contain an antecedent basis for the limitation of “the gap”, and hence are treated as having been intended to depend on claim 12 which contains said antecedent basis.
Group III, claim 15, drawn to a method of processing a polymeric web comprising steps in which a multilayer birefringent reflective polarizer is formed.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature described below, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2008/0151371 (‘371), KR 20170009614 (‘614) and US 2012/0121824 (‘824).  
‘371 teaches a multilayer birefringent reflective polarizer ([0066], APF reflective polarizer was made of 275 alternating layers, Example 1 [0077]) that includes alternating layers of a birefringent layer (90/10 coPEN, uniaxial orientation, Example 1 [0077] is birefringent as opposed to being isotropic) and an isotropic layer ([0077]), wherein the birefringent layer of the multilayer birefringent reflective polarizer includes a copolymer of polyethylene naphthalate and polyethylene terephthalate monomers (coPEN, Example 1 [0077]), wherein the multilayer birefringent reflective polarizer has a contrast ratio of as high as about 10,000:1 (exemplary embodiments [0064]).  ‘371 is silent regarding a contrast ratio of at least 200:1 after the multilayer birefringent reflective polarizer is exposed to 90% relative humidity at 65°C for 500 hours.  
However, ‘371 teaches that the multilayer birefringent reflective polarizer desirably has a minimum contrast ratio of at least about 200:1 ([0064]).
‘614 teaches that when a polarizer is exposed to 90% relative humidity at 60°C for 500 hours, it has a contrast ratio that desirably only decreases 20% or less (change, 4th last para of page 3). 
‘824 teaches that a polarizer is alternately exposed to conditions of 90% relative humidity at 60°C for 500 hours, instead of 90% relative humidity at 60°C for 500 hours ([0180]), where the temperature is 5°C higher, to determine its durability under more severe conditions.  
Assuming that each 1°C higher than 60°C, at 90% relative humidity, would result in an additional 15% decrease of the initial contrast ratio of 10,000:1, ontop of the 20% decrease taught by ‘614, the resultant decreased contrast ratio of 500:1 (10,000 x (100% - 20% - 5(15%))) is still within the claimed range of at least 200:1 that is taught to be desirable by ‘371.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the multilayer birefringent reflective polarizer of ‘371, with a contrast ratio of at least 200:1, even after exposure to 90% relative humidity at 65°C for 500 hours, in order to obtain the desired durability, as taught by ‘371 in light of ‘961 and ‘824.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782